Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 16, 2021

                                       No. 04-20-00543-CR

                                       Lavelle SIMPSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR10237
                        Honorable Lori I. Valenzuela, Judge Presiding


                                         ORDER
        Appellant’s court-appointed counsel has filed a motion to withdraw and a brief pursuant
to Anders v. California, 368 U.S. 738 (1967). Counsel asserts there are no meritorious issues to
raise on appeal. Counsel has informed appellant of his right to file his own brief and provided
appellant with a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d
313, 319-20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San
Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,
no pet.).

        If appellant desires to request the appellate record, he must file the motion requesting the
record within fourteen (14) days from the date of this order. If appellant desires to file a pro se
brief, he must do so within forty-five (45) days from the date of this order. See Bruns, 924
S.W.2d at 177 n.1. If appellant files a pro se brief, the State may file a responsive brief no later
than thirty (30) days after the date appellant’s pro se brief is filed in this court.

        It is ORDERED that counsel’s motion to withdraw is HELD IN ABEYANCE pending
further order of the court.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court